Order and judgment (one paper), Supreme Court, New York County (Helen Freedman, J.), entered September 18, 2002, which, inter alia, declared that defendant State Insurance Fund has no duty to defend or indemnify Elanit Industries, Inc., and order, same court and Justice, entered September 19, 2002, directing entry of judgment, unanimously affirmed, without costs.
The motion court correctly determined that, under the circumstances, eve-of-trial notice given to defendant insurer nearly eight months after its insured was properly named as a third-party defendant in the underlying personal injury action was untimely as a matter of law. We reject appellants’ waiver, estoppel and correctable misnomer arguments because, among other reasons, in a letter disclaiming coverage the insurer had previously warned that coverage would be provided only if the actual insured, rather than a related but distinct corporation not insured by defendant, were properly named as a party, and because notice was a condition precedent requiring strict compliance (see White v City of New York, 81 NY2d 955, 957 [1993]).
We have considered appellants’ other contentions and find them unavailing. Concur—Nardelli, J.P., Mazzarelli, Andrias, Sullivan and Lerner, JJ.